NO. 07-09-0355-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                               JANUARY 27, 2010
                         _____________________________

                            TONY PINONES, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                        _______________________________

                FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

              NO. 58,218-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                             ON MOTION TO DISMISS
	Appellant, Tony Pinones, filed Notice of Appeal to appeal a judgment of conviction for the offense of aggravated assault with a deadly weapon and sentence of five years incarceration in the Institutional Division of the Texas Department of Criminal Justice entered against him in cause number 58,218-E in the 108th District Court of Potter County, Texas.  However, appellant has now filed a motion to dismiss his appeal.
	Because the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a) and this Court has not delivered its decision prior to receiving it, the motion is hereby granted and the appeal is dismissed.  Having dismissed the appeal at appellant's request, no motion for rehearing will be entertained and our mandate will issue.

						Mackey K. Hancock
						          Justice



Do not publish.